UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 Or [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-51139 TWO RIVERS WATER COMPANY (Exact name of registrant as specified in its charter) Colorado 13-4228144 State or other jurisdiction of incorporation or organization I.R.S. Employer Identification No. 2000 South Colorado Boulevard, Annex Ste 420, Denver, CO 80222 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (303)222-1000 Securities registered pursuant to Section 12(b) of the Act: Title of each class registered Name of each exchange on which registered Not Applicable Not Applicable Securities registered pursuant to Section 12(g) of the Act: Common Stock (Title of class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes |X| No |_| Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes |_| No |_| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One). Large accelerated filer [] Accelerated filer [] Non-accelerated filer (Do not check if a smaller reporting company) [] Smaller reporting company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes |_| No |X| As of May 6, 2011 there were 21,879,237 shares outstanding of the registrant's Common Stock. TABLE OF CONTENTS Page Item 1 Financial Statements (Unaudited) Condensed Consolidated Balance Sheets March 31, 2011 andDecember 31, 2010 1 Condensed Consolidated Statements of Operations – Three months ended March 31, 2011 and 2010 2 Condensed Consolidated Statements of Cash Flows – Three months ended March 31, 2011 and 2010 3 Notes to Condensed Consolidated Financial Statements 5 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3 Quantitative and Qualitative Disclosures About Market Risk 22 Item 4 Controls and Procedures 22 PART II – OTHER INFORMATION Item 1 Legal Proceedings 24 Item 2 Changes in Securities 25 Item 3 Defaults Upon Senior Securities – Not Applicable 26 Item 4 Removed and Reserved. Item 5 Other Information – Not Applicable 26 Item 6 Exhibits 26 SIGNATURES 27 TWO RIVERS WATER COMPANY AND SUBSIDIARIES Condensed Consolidated Balance Sheets(In Thousands) March 31, 2011 December 31, 2010 ASSETS: Unaudited Audited Current Assets: Cash and cash equivalents $ $ Accrued interest receivable 1 3 Advances and accounts receivable 24 38 Farm product (Note 2) 12 - Deposits 31 - Prepaid expenses 13 Total Current Assets Property, equipment and software, net Other Assets Prepaid Cost Offering - Land (Note 2) Water rights and infrastructure (Note 2) Options on real estate and water shares (Note 2) - Dam construction (Note 2) Discontinued operations assets held for sale (Notes 2, 6) Total Other Assets TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' EQUITY: Current Liabilities: Accounts payable $ $ Current portion of notes payable (Note 3) 37 - Accrued liabilities Total Current Liabilities Notes Payable - Long Term (Note 3) Total Liabilities Stockholders' Equity: Common stock, $0.001 par value, 100,000,000 shares authorized, 21,782,752 and 19,782,916 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively 22 20 Additional paid-in capital Accumulated (deficit) ) ) Total Two Rivers Water Company Shareholders' Equity Noncontrolling interest in subsidiary (Note 2) Total Stockholders' Equity TOTAL LIABILITIES & STOCKHOLDERS' EQUITY $ $ The accompanying notes to condensed consolidated financial statements are an integral part of these statements. Page 1 Table of Contents TWO RIVERS WATER COMANY AND SUBSIDIARIES Condensed Consolidated Statements of Operations(In Thousands) Three Months Ended March 31, 2011 March 31, 2010 Revenue Member assessments $
